DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435).


The 1,9-nonanediol diacrylate reads on the claimed C8-12 alkane diol di(meth)acrylate. The photoradical polymerization initiator reads on the claimed radical photoinitiator. The coloring component reads on the claimed colorant. The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed inkjet ink containing no more than 10% by weight of difunctional monomers other than the C8-12 alkane diol di(meth)acrylate.
The amount of polymerizable bifunctional monomer of 1,9-nonaediol diacrylate overlaps the claimed amount of C8-12 alkane diol di(meth)acrylate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have satisfactory ink spread on coated paper In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer (Table 1; Example 3).
The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed C8-12 alkane diol di(meth)acrylate being the sole difunctional monomer present in the inkjet ink.

Regarding claim 3, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer (Table 1; Example 3).
The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed inkjet ink being substantially free of multifunctional monomers.

Regarding claims 5-7, Kameyama discloses the active energy ray curable inkjet ink composition comprising isobornyl acrylate and/or lauryl acrylate (paragraph [0022]), wherein the content of isobornyl acrylate and/or lauryl acrylate is 5% by weight to 25% 
The 2-phenoxyethyl acrylate reads on the claimed first cyclic monofunctional (meth)acrylate monomer. The isobornyl acrylate reads on the claimed second cyclic monofunctional (meth)acrylate monomer.

Regarding claim 8, Kameyama discloses the active energy ray curable inkjet ink composition comprising N-vinylcaprolactam having a content of 10% by weight to 35% by weight (paragraph [0021]), a monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate comprising 2-phenoxyethyl acrylate (paragraph [0023]) and wherein the monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate has a content of 5% to 60% by weight (paragraphs [0024]).
The ratio of N-vinylcaprolactam to 2-phenoxyethylacrylate is 1/6 (10%/60%) to 7 (35%/5%). This ratio overlaps the claimed ratio of NVC to PEA.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have excellent thick film curability and adhesiveness (paragraphs [0021] and [0024] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where the coloring component is a pigment dispersion (Table 1; Example 3).
The pigment dispersion reads on the claimed colorant being a dispersed pigment.

Regarding claim 10, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where water and volatile organic solvents are not present (Table 1; Example 3).

Regarding claim 13, Kameyama discloses a printed product comprising an inkjet ink printed on coated paper (paragraph [0062]).

Regarding claim 14, Kameyama discloses a method comprising printing an inkjet ink onto coated paper followed by heating and curing of the inkjet ink (paragraph [0062]).

Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435) in view of Hayata et al (US 2011/0169902).



Regarding claims 4, 11 and 15, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition comprising the C8-12 alkane diol di(meth)acrylate being 1,10-decanediol diacrylate as claimed in claim 4, being at least one ink in an ink set as claimed in claim 11 and the method comprising substrate having a surface energy of 25-50 mN/m as claimed in claim 15.

However, Hayata discloses an inkjet ink composition comprising nonanediol diacrylate and decanediol diacrylate (paragraph [0025]), being printed on a support of PET (paragraph [0127]) and an inkjet ink set comprising at least one inkjet ink composition in combination with five dark ink compositions of yellow, cyan, magenta, black and white (paragraph [0152]).
PET has a surface energy of 25-50 mN/m as state in pg. 9 of Applicant’s Specification.

Kameyama and Hayata are analogous art because they are from the same field of inkjet inks. Kameyama is drawn to an inkjet ink (see Abstract of Kameyama). Hayata is drawn to an inkjet ink composition (see Abstract of Hayata).

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Hayata before him or her, to modify the inkjet ink of Kameyama to include the decanediol diacrylate of Hayata for the nonanediol diacrylate of Kameyama, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435) in view of Shimohara (US 2010/0240825).

Kameyama is relied upon as described above.

Regarding claim 12, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition being contained in a cartridge.

However, Shimomura discloses an inkjet recording ink being contained in a cartridge (paragraph [0010]).

Kameyama and Shimomura are analogous art because they are from the same field of inkjet inks. Kameyama is drawn to an inkjet ink (see Abstract of Kameyama). Shimomura is drawn to an inkjet recording ink (see paragraph [0010] of Shimomura).

.

Response to Arguments
Applicant’s arguments, see page 4, filed 1/25/2021, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn.

Applicant’s arguments, see page 12, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1-4 and 8-15 under 103(a) over Hayata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kameyama for claims 1-3, 5-10 and 13-14 under 103(a).

Applicants argue that unexpected results overcomes prima facie case of obviousness over Hayata.

 of Hayata has been withdrawn.
However, a new ground of rejection under 103(a) is being made over Kameyama for claims 1-3, 5-10 and 13-14 under 103(a).

Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.

Applicants argue that Kameyama and Shimomura do not cure the deficiencies of Hayata.

The Examiner disagrees and notes that Kameyama and Shimomura are teaching references used to teach isobornyl acrylate (Kameyama) and an ink cartridge (Shimomura).

However, note that while Kameyama and Shimomura do not disclose all the features of the present claimed invention, Kameyama and Shimomura are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely isobornyl acrylate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785